DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/19/2021 has been entered.  Claims 1-20 are presented for examination.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-5, 8-13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been amended to recite, “wherein the processing device executes the simulation of the model using a synthetic time to cause the processing device to execute the simulation of the model within a duration of time that excludes any delays associated with the processing device to execute the simulation of the model using a real time.”  The meaning of the phrase “any delays” is unclear. It is unclear, for example, whether the claim requires that any and all delays of any kind associated in any way with the processing device and the real time model execution are excluded, or whether any two or more delays associated with the processing device and 
The meaning of the phrase in claim 1, “to execute the simulation of the model using a real time” is also unclear.  In particular, it is unclear what this phrase applies to i.e., the causing, the excluding, the processing, the delays, etc.  For the purpose of examination, Examiner interprets the phrase as meaning that the delays are for or associated with executing the simulation of the model using a real time.  
Claims 9 and 17 correspond to claim 1 and are rejected for the same reasons.  Claims 2-5, 8, 10-13, 16, 18 and 19 are rejected for failing to cure deficiencies of their respective parent claims.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, 8-11, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Simulink (Simulink Getting Started Guide, published 2015).

 	Regarding claim 1, Simulink teaches a method comprising:
 	providing, to a client device for display, a graphical user interface (GUI) comprising a process architecture modeling interface (1-4, a GUI/a graphical editor interface, is provided to a device; inherently, Simulink is being presented on a computing device with a visual interface);

 	assigning a value and relationship identifier to a first component of the model, wherein the relationship identifier identifies a relationship of the first component of the model to a
second component of the model (1-10, a user can add a line to connect blocks i.e., “first and second components”; the line/connector can be seen as a “relationship identifier,” which indicates a data transfer from one block to another; each block can represent coefficients and variables i.e., “assigning a value”; for example, 3-2, 3-25 illustrate blocks, representing subsystems of a model; each block can be associated with values; for example, as noted in 3-24, a sine wave of a particular amplitude and frequency and a particular room temperature are associated with the thermostat i.e., an example of a “first component”; see also 3-12 for other values; 1-10 notes that generally, each block can represent coefficients and variables);
 	providing the first component, the second component, the value, and the relationship identifier for display on the client device (1-4, 1-10, 3-2, 3-24, 3-25 illustrate displays of the block diagrams, blocks/components, values and relationships/connections);
 	executing, by a processing device, a simulation of the model, based on the first component, the second component, the value and the relationship identifier to generate a result (4-11, 4-12, 2-15 to 2-17, a user can execute simulations using multiple parameters, and display the results; the simulations are based on the models and associated values; see also 4-2 to 4-10, which describes generating simulations from the model);

 	Simulink does not expressly disclose wherein the processing device executes the simulation of the model using a synthetic time to cause the processing device to execute the simulation of the model within a duration of time that excludes any delays associated with the processing device to execute the simulation of the model using a real time.
 	However, Simulink suggests or makes obvious the above feature.  Simulink 2-14 to 2-17 teaches that a user may set start and stop times for the running of a simulation.  Naturally, if the model were run with a shorter stop time, it would exclude particular delays associated with running the model with a longer stop time.  Also, Simulink 2-14 to 2-17 also teaches that a user may pause a simulation.  When a simulation is paused, it excludes delays associated with running the model without a pause.  Additionally, Simulink 2-14 to 2-15 teaches various steps for setting up a simulation to it can be run e.g., adding parameters, start and stop times, creating the model for the simulation, etc.  Naturally, these steps take time.  When the model is actually run, the running time excludes the above time/delays associated with setting up the simulation. Put another way, the time delays/associated with setting up the simulation are “associated with the processing device to execute the simulation of the model using a real time.”  It should be further noted that the running of simulations as described Simulink 2-15 to 2-16 naturally involve using a real time in some manner e.g., real or actual time is inherently consumed to execute the simulation, real time is modeled in the simulation, etc.  It should be also noted that the phase “to execute the simulation of the model using a real time” can be understood as an intended use that lacks patentable weight.  

 	Regarding claim 2, Simulink teaches the invention as claimed in claim 1.  Simulink also teaches wherein the model is a template selected from a plurality of template models in a template model library (Simulink, 2-4 to 2-8, a user can select block templates from a library).

 	Regarding claim 3, Simulink teaches the invention as claimed in claim 2.  Simulink also teaches 
 	receiving a request to modify the template (Simulink, 2-8 to 2-11, after bringing in a block template from the library, the user can add more blocks, draw connection lines, etc. i.e., the “request,” which results in modifying the block template); and
 	in response to receiving the request, modifying the template according to a parameter of the request (Simulink, 2-8 to 2-11, after bringing in a block template from the library, the user can add more blocks, draw connection lines, etc. i.e., the “request,” which results in modifying the block template).

 	Regarding claim 5, Simulink teaches the invention as claimed in claim 1.  Simulink also teaches wherein the relationship identifier corresponds to an input or an output of the first component (Simulink 1-10, a connector/line between blocks indicates data transfer between the blocks/components i.e., input and output).

 	Regarding claim 8, Simulink teaches the invention as claimed in claim 1.  Simulink also teaches wherein the first component is associated with a first universe and the second component is associated with a second universe (a “universe” can be understood to be any shared context 

 	Regarding claim 9, the claim corresponds to claim 1 and is rejected for the same reasons.  Simulink also teaches a system comprising:
 	a memory to store a value and a relationship identifier; and
 	a processing device, operatively coupled to the memory, to perform the method of claim 1 (Simulink 1-2, it is inherent that the invention of Simulink is implemented by a device/system with a processor and memory).

 	Regarding claim 10, Simulink teaches the invention as claimed in claim 9.  Claim 10 also corresponds to claim 2 and is rejected for the same reasons.

	Regarding claim 11, Simulink teaches the invention as claimed in claim 10.  Claim 11 also corresponds to claim 3 and is rejected for the same reasons.

 	Regarding claim 13, Simulink teaches the invention as claimed in claim 9.  Claim 13 also corresponds to claim 5 and is rejected for the same reasons.



	Regarding claim 17, the claim corresponds to claim 1 and is rejected for the same reasons. Simulink also teaches a non-transitory computer-readable storage medium including instructions (Simulink 1-2, the block editor and interface is inherently implemented with a device that includes a memory with instructions). 

	Regarding claim 18, Simulink teaches the invention as claimed in claim 17.  Claim 18 also corresponds to claim 2 and is rejected for the same reasons.

	Regarding claim 19, Simulink teaches the invention as claimed in claim 18.  Claim 19 also corresponds to claim 3 and is rejected for the same reasons.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Simulink, as applied in claims 1 and 9, and further in view of Eldridge (US 2007/0240069).
 	Regarding claim 4, Simulink teaches the invention as claimed in claim 1.  However, Simulink does not expressly disclose in response to modifying the model, saving the model to a server.
 	In the same field of endeavor, Eldridge teaches in response to modifying the model, saving the model to a server ([0169], a user can adjust attributes of a block/component in a canvas that represents a model; [0170], the user can then save the changes to a configuration 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated in response to modifying the model, saving the model to a server as suggested in Eldridge into Simulink and Mathworks, because Simulink and Eldridge pertain to analogous fields of technology.  Both Simulink and Eldridge pertain to a system for graphically representing a model using blocks and adjusting attributes of the blocks and model.  In Eldrige, when a user makes changes to the model/blocks, the user can then save those changes to a server.  It would be desirable to incorporate these features into Simulink so that a user could store changes made to the model e.g., see Eldridge [0169, 0170, 0058].  

 	Regarding claim 12, Simulink teaches the invention as claimed in claim 9.  Claim 12 also corresponds to claim 4 and is rejected for the same reasons.
Response to Arguments
The Examiner acknowledges Applicant’s remarks relating to claims 1, 9 and 17.

	Regarding claim 1, Applicant alleges that the cited prior art does not teach the limitation of “executing, by a processing device, a simulation of the model, based on the first component, the second component, the value, and the relationship identifier, to generate a result, wherein the
processing device executes the simulation of the model using a synthetic time to cause the processing device to execute the simulation of the model within a duration of time that excludes any delays associated with the processing device to execute the simulation of the model using a real time; and the result of the optimal simulation to the client device for display on the process architecture modeling interface.”
 	In particular, Applicant alleges the following: (1) although Simulink teaches controlling a time period in which to run a simulation, it does not teach excluding any delays to execute the simulation of the model using a real time (see pages 10-11 of the reply); and (2) although Simulink teaches pausing the simulation, this does not teach excluding any delays to execute the simulation of the model using a real time (page 11 of the reply). 
 	Regarding point (1), Simulink 2-15 and 2-16 teaches that a user can enter any start or stop time for the execution of the simulation, which can be understood as a form of artificial or “synthetic time.”  In the example provides on the cited pages, the stop time for a simulation is at time 20. However, a person of ordinary skill would understand that a shorter stop time could have been entered, e.g., a stop time of 10.  Naturally, if the model were run with a stop time of 10, it would exclude a delay associated with the execution of the model using a stop time of 20 i.e., the delay associated with running the model between times 10 and 20 would be excluded.
 	Regarding point (2), Simulink 2-16 teaches that a user may pause a simulation, which can be seen as a form of “synthetic time.”  A simulation that is paused is a simulation that is not terminated, but rather has been frozen and can be resumed.  Naturally, during the duration of the pause a paused simulation excludes particular delays associated with an unpaused, running simulation i.e., it does not involve any of the processing/execution delays that would be incurred in resuming the simulation.  
 	Simulink may read on the amended limitation in other ways as well. For example, Simulink 2-14 to 2-15 describes various steps used to set up a simulation so it can be run.  These steps inherently take time, and can be considered to be “delays associated with the processing device to execute the simulation of the model using a real time.”  (Note that the phrase 
 	Applicant further alleges that claims 9 and 17 are allowable in view of their similarity to claim 1. Claim 9 and 17 are rejected as being taught by Simulink.
 	Applicant further alleges that claims 2-5, 8, 10-13, 16, 18 and 19 are allowable in view of their dependency on claims 1, 9 and 17.  Claims 2-5, 8, 10-13, 16, 18 and 19 are rejected as being taught by Simulink, Eldridge and/or Galijasevic.
 						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	YouTube (YouTube video by Matlab, “Controlling Real time Applications with Simulink Real Time Explorer,” published Mar. 7, 2014, downloaded from https://www.youtube.com/watch?v=nhsixxRl6F4) teaches running simulations in real time with Simulink, with associated parameters being displayed in real time e.g., see YouTube 1:55-2:55.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143